Name: Commission Regulation (EEC) No 2638/83 of 19 September 1983 on arrangements for imports into the United Kingdom of certain textile products (category 5) originating in India
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 261 / 14 Official Journal of the European Communities 22. 9 . 83 COMMISSION REGULATION (EEC) No 2638/83 of 19 September 1983 on arrangements for imports into the United Kingdom of certain textile products (category 5) originating in India Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into the United Kingdom of the category of products originating in India and specified ift the Annex hereto shall be subject to the provisional quan ­ titative limit set out therein until 11 December 1983 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 1 1 thereof, Whereas Article 11 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into the United Kingdom of textile products of category 5 specified in the Annex hereto and originating in India, have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 1 1 of Regulation (EEC) No 3589/82, India was notified on 12 September 1983 of a request for consul ­ tations ; Whereas, pending a mutually satisfactory solution, the Commission has requested India for a provisional period of three months from the date of notification of the request for consultations to limit exports to the United Kingdom of products of category 5 to 110 000 pieces ; whereas, pending the outcome of the requested consultations, quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Whereas paragraph 13 of the said Article 11 provides for compliance with the quantitative limit to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from India to the United Kingdom between 12 September 1983 and the date of entry into force of this Regulation must be set off against the quantitative limit which has been introduced ; Whereas this quantitative limit should not prevent the importation of products covered by it shipped from India before the date of entry into force of this Regula ­ tion ; Article 2 1 . Products as referred to in Article 1 , shipped from India to the United Kingdom before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport docu ­ ment proving that shipment actually took place before that date . 2 . Imports of such products shipped from India to the United Kingdom after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 3589/82. 3 . All quantities of such products shipped from India to the United Kingdom on or after 12 September 1983 and released for free circulation , shall be deducted from the quantitative limit laid down . This provisional limit shall not, however, prevent the importation of products covered by it but shipped from India before the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 374, 31 . 12 . 1982, p . 106 . It shall apply until 11 December 1983 . 22. 9 . 83 Official Journal of the European Communities No L 261 / 15 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 September 1983 . For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Thirdcountries Member States Units Quantitative limits from 1 2 September to 1 1 December 1983 5 60.05 A I II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 , 31 , 33 , 34, 35, 36, 39, 40, 41 , 42, 43 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers, knitted or crocheted, not elastic or rubbe ­ rized, of wool, of cotton or of man-made textile fibres India UK 1 000 pieces 110